
	

113 SJ 39 IS: Relating to the approval of the proposed Agreement for Cooperation Between the Government of the United States of America and the Government of the Socialist Republic of Vietnam Concerning the Peaceful Uses of Nuclear Energy.
U.S. Senate
2014-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		2d Session
		S. J. RES. 39
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2014
			Mr. Reid (by request) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign Relations
		
		JOINT RESOLUTION
		Relating to the approval of the proposed Agreement for Cooperation Between the Government of the
			 United States of America and the Government of the Socialist Republic of
			 Vietnam Concerning the Peaceful Uses of Nuclear Energy.
	
	
		
			That the Congress does favor the
			 proposed agreement for cooperation transmitted to the Congress by the
			 President
			 on May 8, 2014.
		
